Case 2:19-cr-00169-Z-BR Document 102 Filed 08/07/20 Page 1iofi PagelD 268

 

U.S. DISTRICT COURT

 

 

 

 

 

 

 

NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT CQURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION AUG - 7 2020
UNITED STATES OF AMERICA § CLERK, US. DISTRICT COURT
§ By_4
Plaintiff, § Deputy
§
v. § 2:19-CR-169-Z-BR-(3)
§
SERGIO CHRIS REYES §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On July 22, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause.
Defendant Sergio Chris Reyes filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that
the Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the
guilty plea of Defendant Sergio Chris Reyes was knowingly and voluntarily entered; ACCEPTS
the guilty plea of Defendant Sergio Chris Reyes; and ADJUDGES Defendant Sergio Chris Reyes
guilty of Count Two in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, August 7 , 2020.

 

MAYTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE
